STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

WILLIAM       FLYNN &             BILLIE         FLYNN                                        NO.         2022    CW        0214

VERSUS


JOE    THORNHILL,             ANYTIME
FITNESS &         MARKEL            INSURANCE
COMPANY                                                                                             MARCH        16,        2022




In    Re:         William            Flynn &            Billie      Flynn,         applying              for   supervisory
                  writs,            18th         Judicial         District              Court,           Parish        of     West
                  Baton           Rouge,         No.     45828.




BEFORE:           MCDONALD,                LANIER,       AND     WOLFE,       JJ.


          WRIT     DENIED.                 The    district          court'     s     March          9,    2022     judgment
is    a     final,           appealable                judgment.            See      La.       Code        Civ.        P.     art.

1915( A)(     1) & (          A)(    3).        Appellate           courts         do    not        generally               review

appealable judgments under their supervisory jurisdiction.                                                                  In     re
Howard,       541       So. 2d           195,     196- 97 (      La.       1989) (       per     curiam).          As        such,

plaintiffs/ relators,                          William     Flynn        and       Billie        Flynn,          may         appeal
the       district           court'        s    judgment       by      filing        a   motion           and     order        for
appeal       with        the        district             court      pursuant             to    Louisiana               Code        of

Civil       Procedure             article         2121,     et      seq.


                                                               JMM
                                                              WIL

                                                               EW




COURT       OF APPEAL,              FIRST        CIRCUIT




       DEPUTY          CLE    K      F     COURT

              FOR       THE       COURT